Exhibit 10.1

 

SECOND AMENDMENT TO

EMPLOYMENT AGREEMENT

 

This Second Amendment to the Employment Agreement of Terry L. Persinger (“Second
Amendment”) is entered into by and between Terry L. Persinger (“Employee”) and
Mannatech, Incorporated (“Employer”), this 7th day of June, 2004, and amends
that certain Employment Agreement entered into by and between the Employee and
the Employer, effective November 1, 1999, and First Amended effective January 1,
2002.

 

This Second Amendment shall modify the following terms of the Employment
Agreement as follows:

 

“Title. Employee’s title is hereby changed from Executive Vice President and
Chief Operating Officer for Domestic Operations to President and Chief Operating
Officer.”

 

ARTICLE I.

 

Paragraph 1, second sentence, shall be replaced with the following:

 

“The term of this Agreement, unless otherwise modified in writing is for a two
year calendar period, ending on December 31, 2006.”

 

Paragraph 2, first sentence shall be replaced with the following:

 

“Employee is engaged to serve as President and Chief Operating Officer at an
annual salary of $357,000 (Three Hundred and Fifty Seven Thousand Dollars) per
annum, commencing June 1, 2004.

 

In all other things except the foregoing Amendment, the Agreement shall remain
in full force and effect.

 

Effective this 7th day of June, 2004.

 

     Mannatech, Incorporated

/s/ Terry L. Persinger            

   By:   

/s/ Samuel L. Caster            

Terry L. Persinger,

        Samuel L. Caster, Chairman

President and Chief Operating Officer

         

 

1